PER CURIAM: *
Lynette J. Langhamer appeals the affirmance of the Commissioner’s denial of her claim for disability benefits. The Commissioner has filed an unopposed motion to remand pursuant to the fourth sentence of 42 U.S.C. § 405(g) to allow reconsideration of the denial of benefits.
A remand pursuant to the fourth sentence of 42 U.S.C. § 405(g) requires that this court also enter a judgment affirming, reversing, or modifying the Commission*289er’s decision. See Shalala v. Schaefer, 509 U.S. 292, 296-97, 113 S.Ct. 2625, 125 L.Ed.2d 239 (1993). Therefore, we REVERSE the district court’s judgment, GRANT the motion to remand, and REMAND to the district court with instructions to remand to the Commissioner for rehearing.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.